Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10K of Falcon Ridge Development, Inc. of our report dated January 13, 2009 on our audit of the consolidated financial statements of Falcon Ridge Development, Inc. as of September 30, 2008 and 2007, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years then ended. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada January
